Title: Abiah Franklin to Benjamin and Deborah Franklin, 14 October 1751
From: Franklin, Abiah
To: Franklin, Benjamin,Franklin, Deborah


Loving son an daughter
Boston oct 14 [1751]
I did not rite to you last post but it was becase I was taken with the Stomak ake so bad all day that I coold not set up to rite on any acount. My Cozen Kesiah Coffin was hear last week and she was Sorroy that the werkes and letter was not yet printed. She bid me tell you that She Shoold be glad [to know] how soone you coold do them for She wants to have a few of them very much. My Cozen Hiniry Coffin is gon to your place. I am afraid he will get the smalpox thare. I desire you woold advise him not to goe any whare you know or think it has bin and if you have any bisnes with him send him away as fast as you can. I am glad to hear that you are so well respected in your toun for them to chuse you alderman alltho I dont know what it means nor what the better you will be of it beside the honer of it. I hope you will look up to god [and] thank him for all his good providences toward you. He has prospered you much in that place and I am very thankful for it. I hope you will cary well so that you may be liked in all your postes. I am very weeke and short bretht so that I Cant set to rite much altho I slepe well anits [a-nights] and my Coff is better and I have a prity good stumak to my vettels. Pray excuse my bad riting an inditing for all tell me that I am too old to rite letters. I can hardly se and am groud so deff that I can hardly hear any thing that is sed in the house. Love and Sarvis to all frinds from your loving Mother
Abiah Franklin
P S Mother says she an’t able and so I must tell you my self that I rejoyce with you and bles god for you in all your prosperity and doubt not but you will be grater blessings to the world as he bestows upon you grater honers.
  J M
 Addressed: for Mrs  Deborah franklin  at  philadelphia
